KRUEGER, Judge.
The appellant was tried and convicted of the offense of murder, and his punishment was assessed at confinement in the state penitentiary for a term of two years.
The indictment seems to be sufficient to charge the offense of which the appellant was convicted. The appellant’s bills of exception cannot properly be appraised by this court in view of the fact that no statement of facts appears in the record.
No fundamental error appearing in the record, the judgment of the trial court is in all things affirmed.
*322PE® OURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.